Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
The applicant contains claims directed to the following patentably distinct species:
Species 1: Figures 1-5, a wire 10 for brazing and soldering with an elongated body 12 with a channel 14 reformed along a length of an outer surface 18.
Species 2: Figures 6-7, a wire 10 for brazing and soldering with a pre-form annular ring 30 with a channel 14.
Species 3: Figures 8-9, a wire 10 for brazing and soldering with a plurality of channels 14 formed along a transverse length of an inner wall 32 of an elongated body 12.
Species 4: Figure 14, a wire 10 for brazing and soldering with a plurality of channels 14a and 14b located lengthwise along the outer surface 18, channels 14a, 14b are separated by a portion of the outer surface 18 and are located on opposing sides of the wire 10.
	Figures 10-13 are generic to all species.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species; i.e. the specific structures and shapes of the wire 10 for brazing and soldering as disclosed in the specification; in addition, these species as disclosed in the specification are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses, or employing different search strategies or search queries).  Species 1 does not require searching of a pre-form annular ring 30 with a channel 14; Species 2 does not require searching of a plurality of channels 14 formed along a transverse length of an inner wall 32 of an elongated body 12; Species 3 does not require searching of channels 14a, 14b are separated by a portion of the outer surface 18 and are located on opposing sides of the wire 10; Species 4 does not require searching of an elongated body 12 with a channel 14 reformed along a length of an outer surface 18.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephone call was made to attorney Rex Miller (# 63,284) on April 06, 2021, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571/270-3735571/270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kuangyue Chen/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761